Title: From James Madison to William C. C. Claiborne, 26 June 1804
From: Madison, James
To: Claiborne, William C. C.



Sir.
Department of State June 26th. 1804.
Since mine by the last Mail I have received no letter from you. Enclosed is a copy of a petition of John Devereux Delacy to the President. If you can conveniently procure for him the papers relative to Blount & Allison, and the letters of Lohra, to which he refers, and from their nature there is no impropriety in his being possessed of them, I doubt not you will cause them to be restored to him. The nature of the bond he states to have been taken from him is not explain’d; I can therefore only request, what you would doubtless have been inclined voluntarily to do on his application, that every document, necessary to state his case, may be furnished to him, provided that they are not such as peculiar reasons exist for withholding. Permit me also to request that you will furnish me with the information you may think proper relative to his case. Enclosed herewith you will receive sixteen passports. I am &c.
James Madison.
